Citation Nr: 1017798	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic paranoid 
schizophrenia (previously claimed as nervousness).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  This appeal, however, 
represents a reconsideration of a July 1971 rating decision 
and a May 1972 administrative review which denied service 
connection for a "nervous condition" because in December 
2007, the VA received additional service department records 
that are related to the disability claimed on appeal which 
previously existed but had not been associated with the 
claims file in July 1971 and May 1972.  See 38 C.F.R. § 
3.156(c) (2009).  


FINDINGS OF FACT

1.  Additional service treatment records were received in 
December 2007 which are relevant to the psychiatric claim on 
appeal; such records existed at the time of the July 1971 
rating decision and May 1972 administrative review but had 
not been associated with the claims file at the time of these 
decisions.  

2.  The Veteran's May 1970 enlistment examination contains no 
abnormal clinical findings and only a subjective history of 
"depression or excessive worry."

3.  The Veteran was discharged from active duty service with 
a diagnosis of chronic undifferentiated schizophrenia; 
current medical evidence reflects that his current diagnosis 
is chronic paranoid schizophrenia.

4.  The competent evidence of record does not clearly and 
unmistakably show that the Veteran's chronic undifferentiated 
schizophrenia preexisted his active duty service and was not 
aggravated by such service.  






CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).

Reconsideration

As noted in the Introduction above, the Veteran previously 
filed a claim for an acquired psychiatric disorder (claimed 
as a nervousness), and was denied service connection by RO 
rating decision dated in July 1971 and by administrative 
review in May 1972.  The Veteran did not appeal either of 
these decisions; thus, they became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).  
Generally, the VA will not review the former disposition of a 
previously denied claim unless the veteran presents new and 
material evidence.  38 C.F.R. § 3.156.  There is, however, an 
exception to this rule which provides that, at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  
38 C.F.R. § 3.156(c)(1).  The regulation further identifies 
service records related to a claimed in-service event, 
injury, or disease as relevant service department records.  
38 C.F.R. § 3.156(c)(1)(i). 

In December 2007, the VA received additional service 
department records, namely, service clinical records dated in 
September 1970 which pertain to the evaluation and treatment 
of chronic undifferentiated schizophrenia as well as the 
Veteran's eventual release into the custody of his parents.  
Such records are clearly relevant to the current claim on 
appeal.  And as they were not associated with the claims file 
at the time of the July 1971 rating decision and May 1972 
administrative review, the Board finds that 38 C.F.R. 
§ 3.156(c) applies.  As such, new and material evidence is 
not needed to reopen the Veteran's claim and it is simply 
reviewed on a de novo basis.  

Analysis

The Veteran contends that he is entitled to service 
connection for chronic paranoid schizophrenia as this 
psychiatric disorder was first diagnosed during his active 
duty service.  In a statement received in March 2008, the 
Veteran indicated that he never sought any mental health 
treatment prior to entering the United States (U.S.) Marine 
Corps and that he was found to be sound at entrance.  He also 
indicated in his February 2009 substantive appeal a belief 
that any conclusion that his chronic paranoid schizophrenia 
preexisted military service requires resorting to 
speculation.  As explained below, the Board finds that 
service connection is, indeed, warranted for chronic paranoid 
schizophrenia as such disability has not been shown to have 
clearly and unmistakably preexisted service and not been 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2009).

A review of the Veteran's service treatment records reveals 
that he was hospitalized less than two months after entering 
active duty service for evaluation of a "passive aggressive 
personality."  Records show that he was admitted to the 
neuropsychiatric service after being observed talking 
incoherently and having a blank stare.  Following two weeks 
of no communication, the Veteran provided a history of 
preferring solitude, finding it difficult to relate to 
others, and having few friends.  He also admitted to hearing 
voices prior to entering service (generally at night); these 
voices apparently became more severe after entering the U.S. 
Marine Corps.  A July 1970 Medical Board Report reflects that 
a conference of staff psychiatrists reviewed the Veteran's 
case and determined that he was experiencing a schizophrenic 
reaction which precluded further service.  It was noted that 
the Veteran was predisposed to this psychotic episode as 
evidenced by "lifelong problems in adjusting, in relating to 
people, ..., and auditory hallucinations."  Thus, it was the 
opinion of the Medical Board that the Veteran's psychiatric 
problems were not the result of service nor were they 
aggravated by service.  A discharge was recommended, but the 
Veteran's mental health declined shortly thereafter and he 
was declared not competent.  Thus, he was held for further 
treatment and subsequently transferred to another Naval 
Hospital for the purpose of being released to the custody of 
his parents.  The final diagnosis provided in the service 
record is chronic undifferentiated schizophrenia.  

Initially, the Board observes that pertinent VA law and 
regulations provide that service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  See also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Moreover, section 3.303(b) 
establishes a presumption of service connection which is 
rebuttable only by "clearly attributable intercurrent 
causes" for chronic disease, such as schizophrenia, which 
manifests during service and then again "at any later date, 
however remote."  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008); 38 C.F.R. § 3.303(b); see 38 C.F.R. §§ 3.307, 
3.309(a), 3.384 (2009).  

In the instant case, the evidence does not show continued 
treatment for schizophrenia following separation from 
service, but reflects that the Veteran was admitted to the 
Mayo Clinic in January 2004 following an incident where he 
was found marching around his apartment naked.  It was noted 
at such time that he had been previously diagnosed with 
schizophrenia while in the military.  Following a period of 
observation, the Veteran was again diagnosed with 
schizophrenia (paranoid-type).  There is no potential 
intercurrent cause mentioned in the current record and, in 
fact, a January 2008 VA examiner concluded that the Veteran 
has met the criteria for paranoid schizophrenia for the past 
thirty years, thereby indicating that his in-service 
diagnosis has been chronic since service.  

In light of the above evidence, it would appear that the 
Veteran is entitled to service connection for chronic 
paranoid schizophrenia.  See id.  However, relevant to the 
current appeal, there is evidence of record that raises the 
issue of whether the Veteran's chronic paranoid schizophrenia 
preexisted his entrance into active duty service.  Because 
the laws and regulations pertaining to service connection 
vary depending on whether a disability preexisted military 
service, the Board must address whether the presumption of 
soundness attaches in this case.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. §§ 3.304, 3.306, 3.322 (2009).  

The law presumes a veteran to be in sound condition when 
enrolled for service except as to defects, infirmities, or 
disorders noted at the time of enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  In the present case, the 
Veteran's May 1970 enlistment examination reflects that a 
subjective history of depression or excessive worry was 
indicated by the Veteran, but clinical evaluation was 
negative and no psychiatric abnormalities were found.  As 
such, the presumption of soundness attaches.  See 38 C.F.R. 
§ 3.304(b)(1); see also Quirin v. Shinseki, 22 Vet. App. 390, 
397 (2009).

Once the presumption of soundness attaches, the burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated by 
service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03.  With regard to 
the second prong, the government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153 (West 2002).  If 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim is one for service 
connection and no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322 (2009).

As discussed above, the July 1970 Medical Board Report 
contains an opinion that the Veteran's chronic schizophrenia 
was not the result of service.  Additionally, it was noted 
that the Veteran had a severe disposition to his psychotic 
behavior in light of his preservice history.  Thus, it was 
determined that his chronic schizophrenia was not the result 
of service or aggravated by service.  The Veteran's 
contemporaneous records are silent for any additional 
information as to the onset of his schizophrenia.  The 
Veteran was, however, examined by the VA in January 2008 for 
the specific purpose of investigating the nature and etiology 
of his psychiatric problems.  Much like the July 1970 Medical 
Board Report, the January 2008 VA examiner concluded that the 
Veteran's paranoid schizophrenia preexisted his entrance to 
active duty service and that the psychotic break experienced 
during service was an expected response to stress for someone 
with this disorder.  In drawing such conclusion, the January 
2008 VA examiner relied upon the July 1970 Medical Board 
Report, including the preservice history provided by the 
Veteran, as well as the history provided by the Veteran at 
the January 2008 examination.  

The Board acknowledges that the above opinions were provided 
by medical professionals in the field of psychiatry and that 
they were based upon complete examination(s) of the Veteran.  
However, after review of the entire record, the Board finds 
that such opinions are not sufficient to rebut the 
presumption of soundness.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
In this regard, the Board questions whether an opinion as to 
the onset of the Veteran's schizophrenia is possible in light 
of the fact that the pre-service history provided by the 
Veteran during his in-service hospitalization is quite 
different from the post-service histories of record.  

The Veteran's service treatment records reflect that when he 
finally began to communicate with physicians approximately 
two weeks after his admission, he indicated that his family 
was "a relatively close one," and that he recalled "no 
particular difficulties between his parents."  As previously 
mentioned, he also provided a history of preferring solitude, 
having few to no friends, being apprehensive in groups, 
spending most of his time alone, and hearing voices.  The 
July 1970 Medical Board Report reflects that this history was 
felt to be reliable and not a manifestation of his mental 
illness, and that it was evident his schizophrenia preexisted 
service in light of his social history and reports of 
preservice auditory hallucinations.  

In contrast to the above history, the Veteran's post-service 
treatment and examination reports reflect that he describes a 
"chaotic and difficult upbringing," with an abusive, 
alcoholic father.  E.g., Mayo Clinic Psychosocial Assessment 
dated in January 2004.  Additionally, the Veteran reported at 
the January 2008 VA examination that he was involved in team 
sports and Future Farmers of America during high school 
(despite previously reporting that he experienced 
apprehension in groups) and that he had friends, including a 
best friend who was killed in an automobile accident his 
senior year.  There is no mention in his post-service 
treatment and examination reports of any preservice auditory 
hallucinations.  

As discussed above, "clear and unmistakable" evidence is 
required to rebut the presumption of soundness.  38 C.F.R. 
§ 3.304(b).  In the instant case, the opinions of the July 
1970 Medical Board and the January 2008 that the Veteran's 
schizophrenia preexisted service are based, in large part, on 
a preservice history of social isolation, apprehension around 
others, and auditory hallucinations.  However, it is not 
entirely clear whether this is an accurate preservice 
history.  The Board acknowledges that the July 1970 Medical 
Board Report determined that the history provided during 
service was reliable, but the January 2008 VA examiner also 
noted that the Veteran "appeared to be an intelligent and 
thoughtful man who was doing his best to answer the questions 
completely and honestly."  Moreover, the Veteran himself 
asserts that his in-service statements regarding preservice 
auditory hallucinations were not accurate and that he would 
have said anything given the medications he was on at the 
time.  VA Form 9 received in February 2009.  Without an 
accurate and reliable preservice history upon which to 
provide an opinion, the Board finds the evidence does not 
clearly and unmistakably demonstrate that chronic paranoid 
schizophrenia preexisted active duty service.  See 38 C.F.R. 
§ 3.304(b) (determinations as to the inception of a 
disability should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease).  

Finally, even if the Board were to find that the Veteran's 
chronic paranoid schizophrenia clearly and unmistakably 
preexisted service, it cannot be said that it was clearly and 
unmistakably not aggravated by service.  The Veteran showed 
no signs of psychosis at enlistment, yet at discharge his 
mental health had deteriorated so badly that he was declared 
not competent enough to be released of his own accord.  And 
while the January 2008 VA examiner opined that service, 
including the psychotic break, did not aggravate the 
Veteran's psychiatric disorder, he also indicated that, 
"[f]ollowing his discharge, the [V]eteran was nearly 
constantly and blatantly paranoid, meeting the criteria for 
paranoid schizophrenia, for over 30 years."  Finally, if the 
Veteran's reports of preservice auditory hallucinations are 
to be accepted as credible, so to should his in-service 
reports that such hallucinations increased in frequency and 
intensity following his entrance into military service.  
Given that there was no preservice history of mental health 
treatment, and the Veteran appeared competent enough to pass 
an enlistment physical without raising any psychiatric 
concerns, this evidence all tends to support a finding that 
any preexisting schizophrenia was aggravated by service.  As 
such, service connection would still be warranted.  

In sum, the Board finds that the presumption of soundness has 
not been rebutted in the instant case.  Thus, given that 
there is no evidence that the Veteran's current chronic 
paranoid schizophrenia is due to an intercurrent cause, the 
Board finds that service connection is warranted for this 
disability.  See Groves, 524 F.3d at 1309; 38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. §§ 3.307, 3.309(a), 3.384.  


ORDER

Entitlement to service connection for chronic paranoid 
schizophrenia is granted.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


